Citation Nr: 1611468	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-09 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder, including depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2016, the Veteran was scheduled for a Travel Board hearing before the Board.  However, he withdrew his request for a hearing due to his failing health; thus, the hearing request is considered withdrawn.

In February 2016, the Veteran reiterated his age and wished to have the case advanced on the Board's docket.  In this regard, this appeal has indeed been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Claims for service connection for psychiatric disorders, including depression, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue, which had been certified as the narrower claim of depression.  

Additional evidence was received subsequent to the statement of the case issued in November 2013.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  Hearing loss had its onset in service.

2.  Tinnitus had its onset in service.

3.  The Veteran's symptom of depression has been associated with his diagnosed dementia, which did not have its onset during active service, or within one year after separation from service, or result from disease or injury in service, nor was it caused or aggravated by service-connected hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to service connection for a psychiatric disorder, including depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is granting the claims of service connection for bilateral hearing loss and tinnitus, compliance as to these issues need not be further addressed.  

A standard March 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination for his claimed depression in August 2013, during which he was diagnosed as having dementia.  Although additional VA medical opinion was not provided in connection with the claim for depression or dementia, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not establish that the Veteran currently suffers from a diagnosis of depression distinct from dementia, and the evidence does not indicate that the diagnosed dementia may be associated with an established event, injury, or disease in service or is caused or aggravated by a service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Hearing Loss and Tinnitus

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service medical treatment records show that the Veteran had been diagnosed with hearing loss and tinnitus.  See August 2010 VA examination.  The first requirement for service connection for these claims, the existence of a current disability, is met.

The Veteran's military occupational specialty during service was that of gunners mate.  Military personnel records reveal that he served in the Korean combat zone and completed a fired marksman course with M1 rifle.  The Veteran reported having hearing damage during service as a gunners mate on board a ship.  During the August 2010 VA examination, he reported having noise exposure from gunfire as a gunners mate without use of ear protection.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The remaining question is whether the current hearing loss and tinnitus are related to any aspect of the Veteran's military service, to include exposure to loud noise.

Service treatment records are silent for any complaints of hearing loss or tinnitus and the Veteran was only given a whisper voice test on entrance and separation.

During the August 2010 VA examination, the Veteran reported that prior to service he worked with aluminum windows for 2 years with no significant noise exposure and in a body shop for 2 years without ear protection.  Following service, he had occupational noise exposure while working at Reynolds Metals Company for 32.5 years with use of ear protection and he denied having recreational noise protection.  He reported having tinnitus for over 30 years.  The examiner opined that the onset of hearing loss and tinnitus could not be determined without speculation as his occupational noise exposure was significant and likely contributed to his impaired hearing and tinnitus.  

In May 2011, the Veteran's private audiologist opined that the Veteran's hearing loss and tinnitus were more likely than not initiated in military service.  No rationale for this opinion was provided.

In an August 2013 addendum, the August 2010 VA examiner again stated that she could not make a determination in this case without mere speculation.  The examiner explained that although normal hearing sensitivity was evidenced by the whisper voice test throughout service, this test is not a reliable measurement for early onset high frequency hearing loss and, therefore, cannot rule out impaired hearing at the time of separation.  Also, because the Veteran was exposed to significant noise in occupation for over 32 years, which likely contributed to impaired hearing and tinnitus and was also exposed to noise in service, the time of onset of hearing loss and tinnitus cannot be determined without speculation.

Tinnitus is recognized as being capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The VA examiner opined that a date of onset could not be determined without mere speculation; however, the Veteran's private audiologist stated that his tinnitus was initiated in military service.  The Veteran also stated that his tinnitus onset was over 30 prior to the August 2010 examination, which would be approximately the time of service.  As the Veteran is competent to observe tinnitus during service and following service, and his statements are found to be credible, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, the current tinnitus commenced during military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for tinnitus is warranted.  

Regarding the issue of hearing loss, given the evidence set forth above, service connection is warranted.  In-service noise exposure is established based on the circumstances of the Veteran's service.  The VA examiner stated that a determination could not be reached without resorting to mere speculation due to the Veteran's history of exposure to noise during and following service.  Thus, the opinion left open the possibility of a relationship to in-service noise exposure because the examiner did appear to relate the hearing to some type of noise exposure.  On the other hand, the Veteran's private audiologist stated that his hearing loss was initiated in military service, but did not provide rationale for this opinion.  In light of the differing medical evidence, including the Veteran's credible history of noise exposure, the Board finds the evidence for and against finding of the onset of hearing loss during service is at least in equipoise.  Therefore, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for hearing loss is also warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Psychiatric Disorder

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis become manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (3.102). 

In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran claims that he has depression that is caused by his hearing loss and tinnitus, which have been service connected in this decision.  

The evidence shows that the Veteran's depression is a manifestation of his diagnosed dementia and that there is no other psychiatric disorder distinct from dementia that manifests as depression.  The August 2013 VA examiner diagnosed the Veteran as having dementia, not otherwise specified, and found that he did not meet the criteria for any other Axis I condition.  The examiner explained that the Veteran had occasional mild symptoms of depression and anxiety that appeared to be expectable reactions to dealing with a chronic condition such as dementia.  There is no other distinct diagnosis related to the depressive symptoms other than the dementia, which will be addressed below.  Accordingly, entitlement to service connection for "depression" is not warranted as the current disability element of the claim is not met outside of the dementia diagnosis.  See Brammer, 3 Vet. App. at 225.  

Regarding the diagnosis of dementia, as the Veteran was diagnosed with this condition during the August 2013 VA examination, the current disability requirement is satisfied for this specific psychiatric disorder.

In consideration of the evidence, the Board finds that the competent evidence of record does not show that the Veteran's diagnosed dementia had its onset during active service, or to a compensable degree as a psychosis within a year of separation from service, or is related to any in-service disease or injury.  The service treatment records during the period of active military service document no complaints or treatment for any psychiatric problems or a traumatic brain injury.  The record is silent for any VA or private medical treatment records demonstrating a link between this condition and service.  During the August 2013 VA examination, the Veteran's wife reported that the Veteran never received any mental health treatment and his primary care provider treated his depression symptoms, which began about 7 to 8 years ago.  

Service connection is not warranted for dementia on a presumptive basis as a chronic disease or based on a continuity of symptomatology as the record does not demonstrate symptoms associated with dementia for many years following service.  Service connection is also not warranted for dementia on a direct basis to service as its onset was many years after service and there is no injury, disease or event during service to which it could possibly be related.  Significantly, the Veteran worked for over 30 years following service.

Finally, the evidence does not support a claim for service connection on a secondary basis.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

As previously stated, the Veteran claimed that his depression was related to his hearing loss and tinnitus, which are now service connected based on the decision above.  The evidence of record, however, does not show that the Veteran's dementia is caused by or aggravated by these service-connected conditions.  The record is silent for any medical treatment records that suggest a link between dementia and hearing loss and tinnitus.  Moreover, the August 2013 VA examiner expressly linked the symptoms, which are considered mild, to the dementia.

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, determining whether the Veteran's currently diagnosed dementia had its onset in service or whether depression was caused or aggravated by his service-connected hearing loss and tinnitus falls outside the realm of common knowledge of a lay person.  

In sum, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder.  There is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a psychiatric disorder is denied. 


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


